LATTIMORE, J.
This court handed down its original opinion herein on May 12, 1926, at which time appellant was in the custody of the proper officers of Bowie county, Tex. Within 15 days after our opinion was handed down, the state had duly filed its motion for rehearing herein, as it was authorized by law to do. *No mandate of this court had been issued to the court below directing a discharge of the appellant. The case was and is still pending on the dockets of this *223court. We are informed by proper affidavits by officials of Bowie county that pending tbe bearing of said motion of tbe state and final decision of tbe questions relative to appellant’s right to be released from custody, be has made bis escape from tbe officers and has not been recaptured, but, is still at large.
Tbe judgment heretofore rendered in this case is withdrawn, and tbe appeal will now be dismissed.